                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABDUL BENJAMIN,                                     Case No. 17-cv-06118-KAW
                                   8                     Plaintiff,
                                                                                             ORDER REGARDING JOINT
                                   9              v.                                         DISCOVERY LETTER BRIEF
                                  10     WILINE NETWORKS, INC.,                              Re: Dkt. No. 62
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Abdul Benjamin filed this case against Defendant Wiline Networks, Inc., alleging

                                  14   discrimination on the basis of race and religion. (Compl. ¶ 1, Dkt. No. 1-1.) On March 22, 2019,

                                  15   the parties filed a joint discovery letter regarding Defendant's responses to Plaintiff's

                                  16   interrogatories. (Discovery Letter, Dkt. No. 62.) Having reviewed the letter, the Court GRANTS

                                  17   Plaintiff's request for amended responses.

                                  18                                           I.    BACKGROUND
                                  19          Plaintiff worked as an account manager for Defendant for approximately four to six

                                  20   months. (Compl. ¶¶ 2, 15; Discovery Letter at 4.) Plaintiff alleges that his direct supervisor, Greg

                                  21   Kopecky, would openly discriminate against him, giving Plaintiff accounts based on his race while

                                  22   reserving the best leads and opportunities to non-African-American account managers. (Compl.

                                  23   ¶¶ 17-18.) Mr. Kopecky would also denigrate Muslims. (Compl. ¶ 21-22.) When Plaintiff

                                  24   complained of this behavior, he was allegedly terminated. (Compl. ¶ 23.)

                                  25          As relevant to this discovery dispute, Plaintiff states that during its deposition, Defendant

                                  26   testified about Plaintiff's performance, the reasons for his termination, and that those reasons were

                                  27   developed during sales managers meetings while reviewing Plaintiff's performance. (Discovery

                                  28   Letter at 1.) Accordingly, Plaintiff served interrogatories seeking information in support of that
                                   1   deposition testimony. Interrogatory Nos. 6 and 7 sought the dates of the senior sales management

                                   2   meetings and their attendees, while Interrogatory Nos. 8 and 9 sought information on the

                                   3   discussions at those meetings regarding sales performance and activity. (Id. at 4.) Interrogatory

                                   4   Nos. 10 and 11 sought information related to verbal warnings given to other account executives

                                   5   during their first three months of employment. (Id.) Finally, Interrogatory No. 12 sought

                                   6   information of any sales made to accounts assigned to Plaintiff after Plaintiff's termination,

                                   7   Interrogatory No. 13 requested that Defendant identify Plaintiff's accounts located in the San

                                   8   Francisco Tenderloin District, and Interrogatory No. 14 asked that Defendant identify the account

                                   9   executive assigned to the Tenderloin accounts before Plaintiff. (Id. at 5.)

                                  10          Defendant objected to each of the interrogatories as not being relevant, and asserted it did

                                  11   not have responsive information except as to Interrogatory No. 13 because there are no records of

                                  12   sales meetings or actions taken at sales meetings. (Discovery Letter at 1, 3.) With respect to
Northern District of California
 United States District Court




                                  13   Plaintiff's accounts in the Tenderloin, Defendant responded that Plaintiff was already given a

                                  14   print-out of every building Plaintiff was assigned to. (Id.) On February 19, 2019, Defendant's

                                  15   30(b)(6) witnesses allegedly testified about the Senior Sales Management Meetings, including

                                  16   their chronological order, discussions in those meetings, decisions made in those meetings, and

                                  17   action items that followed those meetings. (Id. at 2-3.)

                                  18                                       II.    LEGAL STANDARD
                                  19          The Federal Rules of Civil Procedure broadly interpret relevancy, such that each party has

                                  20   the right to the discovery of "any nonprivileged matter that is relevant to any party's claim or

                                  21   defense and proportional to the needs of the case[.]" Fed. R. Civ. P. 26(b)(1). Discovery need not

                                  22   be admissible to be discoverable. Id. The court, however, "must limit the frequency or extent of

                                  23   discovery otherwise allowed" if "(i) the discovery sought is unreasonably cumulative or

                                  24   duplicative, or can be obtained from some other source that is more convenient, less burdensome,

                                  25   or less expensive; (ii) the party seeking discovery has had ample opportunity to obtain the

                                  26   information by discovery in the action; or (iii) the proposed discovery is outside the scope

                                  27   permitted by Rule 26(b)(1)." Fed. R. Civ. P. 26(b)(2)(C). Furthermore, "[t]he court may, for good

                                  28   cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or
                                                                                         2
                                   1   undue burden or expense," including by precluding discovery, by conditioning disclosure or

                                   2   discovery on specified terms, by preventing inquiry into certain matters, or by limiting the scope

                                   3   of discovery to certain matters. Fed. R. Civ. P. 26(c)(1). "Rule 26(c) confers broad discretion on

                                   4   the trial court to decide when a protective order is appropriate and what degree of protection is

                                   5   required." Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

                                   6                                           III.    DISCUSSION
                                   7           A.    Relevance
                                   8           Defendant argues that the information sought is not relevant because Plaintiff's case is

                                   9   based on whether management "utter[ed] racial slurs and comments disparaging Plaintiff's Muslim

                                  10   religion such that Plaintiff was forced to quit his job." (Discovery Letter at 3.) Thus, Defendant

                                  11   appears to suggest that information is not discoverable unless it is related to harassing conduct.

                                  12   (Id. at 5.)
Northern District of California
 United States District Court




                                  13           The Court disagrees. It appears that Defendant testified that Plaintiff's performance

                                  14   contributed to his termination, and those reasons were discussed during the sales manager

                                  15   meetings while reviewing Plaintiff's sales performance. (Discovery Letter at 1.) Thus, even if not

                                  16   related to harassment, such information may lead to the discovery of relevant evidence. Likewise,

                                  17   evidence regarding warnings given to other account executives may go to pretext. Finally,

                                  18   information about Plaintiff's accounts, including whether any sales were made to those accounts

                                  19   after his alleged termination, go directly to his allegations that he was given less favorable

                                  20   assignments and Defendant's defense that "Plaintiff was a terrible salesman" and that he was

                                  21   assigned some of the most expensive buildings in the Financial District (Id. at 4, 5.)

                                  22           B.    Availability of Evidence
                                  23           Defendant also contends that the information is not available or has already been provided

                                  24   to Plaintiff. (Discovery Letter at 3, 5.)

                                  25           First, as to the list of Plaintiff's accounts in the Tenderloin, Defendant argues it has already

                                  26   provided a list of all of Plaintiff's accounts. (Discovery Letter at 3.) In the interest of moving

                                  27   discovery forward, and because Defendant points to no burden of providing the information

                                  28   requested, the Court ORDERS Defendant to identify Plaintiff's accounts in the Tenderloin.
                                                                                          3
                                   1          Second, as to the sales meetings or actions taken at sales meetings, Defendant contends

                                   2   there are no records because Defendant did not make minutes for these meetings. (Discovery

                                   3   Letter at 3.) Defendant does not dispute, however, that it has some information, as Defendant's

                                   4   30(b)(6) witnesses testified about the chronological order of specific senior staff sales

                                   5   management meetings, the discussions in those meetings, decisions made in those meetings, and

                                   6   action items that followed those meetings. (Discovery Letter at 2-3.) Although Defendant may

                                   7   not have formal records of those meetings, that is not to say that Defendant does not have any

                                   8   information about those meetings, sufficient to answer the interrogatories to the best of its

                                   9   abilities. The Court ORDERS Defendant to provide any responsive information that it has.

                                  10          Third, Defendant provides no explanation for why it would not have information as to

                                  11   verbal warnings given to other account executives, sales made to Plaintiff's accounts after Plaintiff

                                  12   was terminated, or account executives previously assigned to Plaintiff's accounts. Accordingly,
Northern District of California
 United States District Court




                                  13   the Court ORDERS Defendant to provide any responsive information it has.

                                  14                                          IV.    CONCLUSION
                                  15          For the reasons stated above, the Court ORDERS Defendant to provide amended responses

                                  16   to the interrogatories in dispute within 7 days of this order. Defendant may not object on

                                  17   relevancy grounds.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 1, 2019
                                                                                             __________________________________
                                  20                                                         KANDIS A. WESTMORE
                                  21                                                         United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
